DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng #L1180 on February 16, 2022.

The application has been amended as follows: 

 	10. (Currently Amended) A dual-band antenna comprising: a first antenna portion radiating a radio frequency (RF) signal of a first frequency band by using a first portion of a radiator; and a second antenna portion radiating the RF signal of a second frequency band by using a second portion of the radiator, the second portion including the first portion, wherein: the first antenna portion and the second antenna portion share a same feed point arranged at the radiator; the first antenna portion is between the feed point and a first ground point arranged at the radiator; the second antenna portion is between the feed point and a load circuit arranged at the radiator, a first end of the load circuit being the end of the second portion, and a second end of the load circuit connecting to a second ground point of the electronic device; and when the first antenna portion and the second antenna portion are in an operating state simultaneously, the load circuit is an open circuit to block the RF signal of the first frequency band radiated by the first portion and is simultaneously a short-circuit to pass the RF signal of the second frequency band radiated by the second portion, and the RF signal of the first frequency band 

 	18. (Currently Amended) An electronic device comprising: a radiator; and a dual-band antenna arranged at the radiator including: a first antenna portion radiating a radio frequency (RF) signal of a first frequency band by using a first portion of the radiator; and a second antenna portion radiating the RF signal of a second frequency band by using a second portion of the radiator, the second portion including the first portion, wherein: the first antenna portion and the second antenna portion share a same feed point arranged at the radiator; the first antenna portion is between the feed point and a first ground point arranged at the radiator; the second antenna portion is between the feed point and a load circuit arranged at the radiator, a first end of the load circuit being the end of the second portion, and a second end of the load circuit connecting to a second ground point of the electronic device; and when the first antenna portion and the second antenna portion are in an operating state simultaneously, the load circuit is an open circuit to block the RF signal of the first frequency band radiated by the first portion and is simultaneously a short-circuit to pass the RF signal of the second frequency band radiated by the second portion, and the RF signal of the first frequency band and the RF signal of the second frequency band are radiated simultaneously and respectively along the first portion and the second potion of the radiator.

Drawings
The drawings were received on 2/10/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 7-10, 13-16 and 18 allowed.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a load circuit arranged at the radiator as an end of the second portion, a first end of the load circuit being the end of the second portion, and a second end of the load circuit connecting to a second ground point of the electronic device, and wherein when the first antenna and the second antenna are in an operating state simultaneously, the load circuit is an open circuit to block the RF signal of the first frequency band radiated by the first portion and is simultaneously a short-circuit to pass the RF signal of the second frequency band radiated by the second portion.
 	Sung (US 2018/0062249) and Hu (US 2017/0264018) – both of record - are all cited as teaching some elements of the claimed invention including a radiator, a first antenna using a first portion of the radiator, a second antenna using a second portion of the radiator, a feed point, a ground point, a load circuit, wherein the first antenna and the second antenna are in an operating state simultaneously.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 10, patentability exists, at least in part, with the claimed features of a load circuit arranged at the radiator as an end of the second portion, a first end of the load circuit being the end of the second portion, and a second end of the load circuit connecting to a second ground point of the electronic device, and wherein when the first antenna portion and the second antenna portion are in an operating state simultaneously, the load circuit is an open circuit to block the RF signal of the first frequency band radiated by the first portion and is simultaneously a short-circuit to pass the RF signal of the second frequency band radiated by the second portion.


 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 18, patentability exists, at least in part, with the claimed features of a load circuit arranged at the radiator as an end of the second portion, a first end of the load circuit being the end of the second portion, and a second end of the load circuit connecting to a second ground point of the electronic device, and wherein when the first antenna portion and the second antenna portion are in an operating state simultaneously, the load circuit is an open circuit to block the RF signal of the first frequency band radiated by the first portion and is simultaneously a short-circuit to pass the RF signal of the second frequency band radiated by the second portion.
 	Sung and Hu are both cited as teaching some elements of the claimed invention including a radiator, a first antenna portion, a second antenna portion, a feed point, a ground point, a load circuit, wherein the first antenna portion and the second antenna portion are in an operating state simultaneously.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/               Primary Examiner, Art Unit 2845